   Case 15-72708-jrs                   Doc 64      Filed 11/24/19 Entered 11/25/19 01:15:15                            Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Iris Diane Wilkerson                                           Social Security number or ITIN   xxx−xx−7165

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                             Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                     EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Georgia

Case number: 15−72708−jrs



Order of Discharge                                                                                  12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:
                                                 Iris Diane Wilkerson
IT IS FURTHER ORDERED THAT:

Any employer of the debtor(s) against which a Chapter 13 Employee Deduction Order is in effect shall cease
immediately withholding from the wages, salary, commissions, or other earnings or income of the debtor any monies
on account of the Chapter 13 case.

The Attorney for the debtor(s) shall serve a copy of this order upon any employer of the debtor who is subject to an
Employee Deduction Order.
                                                 By the court:


11/22/19

                                                                 James R. Sacca
                                                                 United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 13 Case
This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).
                                                                                           For more information, see page 2



Form 3180W                                                   Chapter 13 Discharge                                       page 1
  Case 15-72708-jrs     Doc 64    Filed 11/24/19 Entered 11/25/19 01:15:15                Desc Imaged
                                 Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases
      made after the bankruptcy case was filed if          This information is only a general
      obtaining the trustee's prior approval of            summary of the bankruptcy discharge;
      incurring the debt was practicable but was           some exceptions exist. Because the law
      not obtained;                                        is complicated, you should consult an
                                                           attorney to determine the exact effect of
                                                           the discharge in this case.


                                                           This Bankrutcy Discharge is an
                                                           important document that you should
                                                           retain in the event a copy is needed in
                                                           the future. If you request a copy from the
                                                           Clerk's Office at a later date you will be
                                                           required to pay a fee.




Form 3180W                               Chapter 13 Discharge                              page 2
      Case 15-72708-jrs       Doc 64    Filed 11/24/19 Entered 11/25/19 01:15:15             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Georgia
In re:                                                                                 Case No. 15-72708-jrs
Iris Diane Wilkerson                                                                   Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113E-9          User: goryy                  Page 1 of 2                   Date Rcvd: Nov 22, 2019
                              Form ID: 3180W               Total Noticed: 31


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 24, 2019.
db             +Iris Diane Wilkerson,    1210 Willowbrook Ln.,    Anstell, GA 30106-1340
aty            +Brandi R. Lesesne,    Aldridge Pite, LLP,    Suite 500 - Fifteen Piedmont Center,
                 3575 Piedmont Road, NE,    Atlanta, GA 30305-1636
aty            +Gagan G Vaideeswaran,    Aldridge Pite, LLP,    Fifteen Piedmont Center, Suite 500,
                 3575 Piedmont Road, NE,    Atlanta, GA 30305-1636
aty            +Paul Joseph McCord,    Aldridge Pite LLP,    Suite 500, Fifteen Piedmont Center,
                 3575 Piedmont Road,    Atlanta, GA 30305-1636
19513297       +Allied Collection,    4387 Hugh Howell RD,    Tucker, GA 30084-4706
19513299        Buxton Wisdom,   15 Woodward Ave SE,    Atlanta, GA 30312
19829129        Deutsche Bank National Trust Co, as Trustee,     c/o Ocwen Loan Servicing, LLC,
                 Attn: Bankruptcy Dept.,    PO Box 24605,    West Palm Beach, FL 33416-4605
19513308       +NISSAN MOTOR ACCEPTANCE,    PO BOX 660366,    DALLAS, TX 75266-0366
19513309       +NORTH AMERCN,   2810 WALKER RD,    CHATTANOOGA, TN 37421-1082
19513310       +OCWEN/HOMEWARD RESIDENTI,    1525 S BELTLINE,    COPPELL, TX 75019-4913
22027759        Ocwen Loan Servicing, LLC,    Attn: Bankruptcy Department,     PO Box 24605,
                 West Palm Beach, FL 33416-4605
19513311       +Office of Coffee County Commissioners,     101 Peterson Ave S,    Douglas, GA 31533-5260

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
19513298        EDI: BANKAMER.COM Nov 23 2019 02:43:00      BANK OF AMERICA,    PO BOX 982238,
                 EL PASO, TX 79998
19572010        E-mail/PDF: resurgentbknotifications@resurgent.com Nov 22 2019 22:40:44        CACH, LLC,
                 PO Box 10587,   Greenville SC 29603-0587
19513300       +EDI: CAPITALONE.COM Nov 23 2019 02:43:00      CAPITAL ONE BANK USA NA,    PO BOX 30281,
                 SALT LAKE CITY, UT 84130-0281
19513301       +EDI: WFNNB.COM Nov 23 2019 02:43:00      CATHERINES/SOANB,    1103 ALLEN DR,
                 MILFORD, OH 45150-8763
19513302       +EDI: WFNNB.COM Nov 23 2019 02:43:00      COMENITY CAPITAL/HSN,    PO BOX 182120,
                 COLUMBUS, OH 43218-2120
19609142        EDI: CAPITALONE.COM Nov 23 2019 02:43:00      Capital One Bank (USA), N.A.,     PO Box 71083,
                 Charlotte, NC 28272-1083
19513303       +E-mail/PDF: DellBKNotifications@resurgent.com Nov 22 2019 22:39:44       DELL FINANCIAL SERVICES,
                 PO BOX 81607,   AUSTIN, TX 78708-1607
19513304        EDI: GADEPTOFREV.COM Nov 23 2019 02:43:00      Georgia Department of Revenue,
                 1800 Century Blvd NE Suite 910,    Atlanta, GA 30321
19513305       +EDI: HFC.COM Nov 23 2019 02:43:00      HOUSEHOLD FINANCE CORP,    PO BOX 9068,
                 BRANDON, FL 33509-9068
19513306       +EDI: IIC9.COM Nov 23 2019 02:43:00      I C SYSTEM,   PO BOX 64378,    SAINT PAUL, MN 55164-0378
19513307        EDI: IRS.COM Nov 23 2019 02:43:00      IRS,   Centralized Insolvency Opera,     P.O. Box 7346,
                 Philadelphia, PA 19101-7346
19513312       +E-mail/Text: bankruptcy@onlineis.com Nov 22 2019 22:38:04       ONLINE IN SV,    PO BOX 1489,
                 WINTERVILLE, NC 28590-1489
19599777        EDI: Q3G.COM Nov 23 2019 02:43:00      Quantum3 Group LLC as agent for,     Comenity Capital Bank,
                 PO Box 788,   Kirkland, WA 98083-0788
19513313       +EDI: SEARS.COM Nov 23 2019 02:43:00      SEARS/CBNA,    PO BOX 6282,   SIOUX FALLS, SD 57117-6282
19513314       +EDI: RMSC.COM Nov 23 2019 02:43:00      SYNCB/AMAZON PLCC,    PO BOX 965015,
                 ORLANDO, FL 32896-5015
19513315       +EDI: RMSC.COM Nov 23 2019 02:43:00      SYNCB/CARE CREDIT,    PO BOX 965036,
                 ORLANDO, FL 32896-5036
19513316       +EDI: RMSC.COM Nov 23 2019 02:43:00      SYNCB/EVINE LIVE,    PO BOX 965005,
                 ORLANDO, FL 32896-5005
19513317       +EDI: RMSC.COM Nov 23 2019 02:43:00      SYNCB/JUST BRAKES,    PO BOX 965036,
                 ORLANDO, FL 32896-5036
19516159       +E-mail/Text: usagan.bk@usdoj.gov Nov 22 2019 22:36:57       U. S. Attorney,
                 600 Richard B. Russell Bldg.,    75 Spring Street, SW,    Atlanta GA 30303-3315
                                                                                               TOTAL: 19

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              CACH, LLC,   PO Box 10587,   Greenville, SC 29603-0587
19524744*        Nissan Motor Acceptance Corporation,   PO Box 660366 Dallas TX 75266-0366
                                                                                              TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
        Case 15-72708-jrs            Doc 64      Filed 11/24/19 Entered 11/25/19 01:15:15                          Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 113E-9                  User: goryy                        Page 2 of 2                          Date Rcvd: Nov 22, 2019
                                      Form ID: 3180W                     Total Noticed: 31


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 24, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 22, 2019 at the address(es) listed below:
              Andrew Houston McCullen   on behalf of Creditor   Ocwen Loan Servicing, LLC
               ecfganb@aldridgepite.com, amccullen@ecf.inforuptcy.com
              Andrew Houston McCullen   on behalf of Creditor   Deutsche Bank National Trust Company
               ecfganb@aldridgepite.com, amccullen@ecf.inforuptcy.com
              Brian K. Jordan   on behalf of Creditor   Deutsche Bank National Trust Company
               ecfganb@aldridgepite.com, bjordan@ecf.inforuptcy.com
              Bryce R. Noel   on behalf of Creditor   Ocwen Loan Servicing, LLC ecfganb@aldridgepite.com,
               bnoel@ecf.inforuptcy.com
              Bryce R. Noel   on behalf of Creditor   Deutsche Bank National Trust Company
               ecfganb@aldridgepite.com, bnoel@ecf.inforuptcy.com
              Ciro A. Mestres   on behalf of Creditor   Ocwen Loan Servicing, LLC ecfganb@aldridgepite.com
              Joshua M. Ryden   on behalf of Creditor   Deutsche Bank National Trust Company ,
               ecfganb@aldridgepite.com
              Karen King    on behalf of Debtor Iris Diane Wilkerson
               myecfkingnking@gmail.com;EcfmailR62760@notify.bestcase.com
              Maria C. Joyner   on behalf of Trustee Nancy J. Whaley ECF@njwtrustee.com, ECF@njwtrustee.com
              Nancy J. Whaley   ecf@njwtrustee.com
                                                                                             TOTAL: 10
